DETAILED ACTION
This Office action is in response to Amendment filed on 01/02/2021.  Claims 13-15, 17, 19-23, and 35-37 were pending with claims 13 and 35 amended and claims 1-12, 16, 18, and 24-34 canceled.  Claims 13-15, 17, 19-23, and 35-37 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Notification of this examiner’s amendment was given in a voicemail associated with a telephonic interview with Zachary S. Stern (Reg. Num: 54719) on 04/08/2021.
The application has been amended as follows:






IN THE CLAIMS
37.	(Currently Amended) The ophthalmic examination system according to claim 13, wherein the external examiner terminal includes a display configured to display
[[an]] the identifier of the selected communication mode selected from the plurality of predetermined communication modes by the communication establishment circuitry, and
a time at which the communication was established according to the selected communication mode. 











REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “communication establishment circuitry configured to establish communication between the ophthalmic examination apparatus and a selected at least one of the external .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446